DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/30/2020, the following has occurred: Claims 1, 6, 8, 13, 15, and 19 have been amended.
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 7), machine (claims 15 – 20), and manufacture (claims 8 – 14) which recite steps of 
a computer identifying one or more drug similarity measures between one or more drugs;
the computer identifying one or more disease similarity measures between one or more diseases;
the computer identifying one or more interactions between the one or more drugs and the one or more diseases;
the computer generating a knowledge graph by calculating one or more drug-disease feature vectors based on the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures;
the computer performing entity resolution through statistical disambiguation on the knowledge graph; and
the computer calculating a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model, wherein the model is trained based on the one or more drug-disease feature vectors.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, identifying in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  The claims calculate a probability. A shown in paragraph 3 (Emphasis added):
[0003] Embodiments of the present invention disclose a method, a computer program product, and a computer system for predicting drug and disease interactions. A computer identifies one or more drug similarity measures between one or more drugs and one or more disease similarity measures between one or more diseases. In addition, the computer identifies one or more interactions between the one or more drugs and the one or more diseases, then calculates one or more drug-disease feature vectors based on the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures. Furthermore, the computer calculates a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model, wherein the model is trained based on the one or more drug-disease feature vectors.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how the invention may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a computer…” amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; identifying, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, modeling, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include within the last limitation, “a model.”  However, the breadth of this means that it includes every model.  The Specification describes models such as linear regression models and service models.  Which of these is most appropriate?  What the Applicant possessed is not disclosed.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation: “calculating one or more drug-disease feature vectors based on the one or more interactions, the one or more drug similarity measures, and the one or more disease similarity measures,” it is unclear what the based on refers. The unknown problem, there could be a single vector that only relies upon a single feature.  The Examiner believes that the limitation is incorrectly written.  The Examiner understands this as, “calculating one or more drug-disease feature vectors based on one or more of…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedro et al., U.S. Pre-Grant Publication 2009 / 0024615.
As per claim 1,
Pedro teaches a method for predicting drug-disease interactions, the method comprising:
a computer identifying one or more drug similarity measures between one or more drugs (paragraph 94 Okinet Ontology – 4 million concepts and encodes a wide range of semantic relations from more traditional relations such as synonyms, hypernyms, etc., as well as instance based semantic relations such as symptom of, causes, medication, etc.
- the Specification does not disclose any quantifiable drug similarity measure nor say how or in what way the “drug similarity measure” is different from the “disease similarity measure.”);
the computer identifying one or more disease similarity measures between one or more diseases (paragraph 63, measure of appropriateness and paragraph 69, similarity or differences - the Specification does not disclose any quantifiable disease similarity measure nor say how or in what way the “drug similarity measure” is different from the “disease similarity measure.”);
the computer identifying one or more interactions between the one or more drugs and the one or diseases (paragraph 63, measure of appropriateness and paragraph 69, similarity or differences, paragraph 71, graph similarity and paragraph 79 scoring – the Specification does not provide a quantifiable scale for the interaction of drugs and diseases. Further, the Specification does not state what an “interaction” is or must be either through a definition or through examples);
the computer generating a knowledge graph by (figure 3 - The Specification does not disclose the formula for determining the claimed vector. Table 4 shows a “feature vector” as a matrix. However, the meaning of the matrix numbers is not disclosed – resultant is paragraph 40 and figure 8)
calculating one or more drug-disease feature vectors based (paragraphs 73, feature vectors 77, and 78 Tuple Similarity- as understood by the 112(b) above – how all of this is combined to result with the knowledge graph is not claimed) on 
the one or more interactions, 
the one or more drug similarity measures (paragraph 75 graph similarity), and 
the one or more disease similarity measures;
the computer performing entity resolution through statistical disambiguation on the knowledge graph (paragraphs 72, “edit distance” Specification paragraph 35, “In order to overcome other challenges associated with constructing a unified view of the data, interaction prediction program 142 employs entity resolution methodology through, for example, statistical disambiguation (e.g., cosine similarity, edit distance, or language model techniques) or through semantic analysis by examining the conceptual property of entities.” The Specification does not state what “entity resolution” is.  Entity resolution only appears within this one quote. Therefore, the Examiner understands entity resolution and statistical disambiguation as the same.); and
the computer calculating a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases based on a model (paragraphs 63 - 66), wherein the model is trained based on the one or more drug-disease feature vectors (paragraphs 96 – 99 Wikipedia example data for training).
The Examiner notes that had the Applicant actually claimed the calculation for creating the knowledge graph then several things would happen. First, the rejection would become obvious instead of anticipatory.   Second, the Specification discloses generating a knowledge KSR, the creating would not have sufficient written description.
As per claim 4, Hu Pedro teaches the method of claim 1 as described above.
Pedro further teaches the method
wherein the model utilizes the one or more interactions as training data (paragraphs 96 – 99 What is an interaction?), and 
wherein the model utilizes the one or more drug similarity measures and the one or more disease similarity measures as variables that are deterministic of the first probability (Abstract).
As per claim 7, Pedro teaches the method of claim 1 as described above.
Pedro further teaches the method wherein the one or more disease similarity measures include measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease pathology, disease morphology, application independent, domain specific, process based, molecular, and cellular (paragraph 87, semantic).
As per claim 8,
Pedro further teaches the computer program product for predicting drug-disease interactions as described above in claim 1.
As per claim 11, Pedro teaches the computer program product of claim 8 as described above.
Pedro further teaches the computer program product as described above in claim 4.
As per claim 14, Pedro teaches the computer program product of claim 8 as described above.
Pedro further teaches the computer program product as described above in claim 7.
As per claim 15,
Pedro further teaches the computer system for predicting drug-disease interactions as described above in claim 1.  The Examiner notes that this limitation was not removed from claim 15, “includes a metabolizing enzyme-based similarity.”  Regardless, this is inherent within the UMLS (paragraph 93) and Okinet (paragraph 94) ontologies.
As per claim 17, Pedro teaches the computer system of claim 15 as described above.
Pedro further teaches the computer system as described above in claim 4.
As per claim 20, Pedro teaches the computer system of claim 15 as described above.
Pedro further teaches the computer system as described above in claim 7.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Pedro et al., U.S. Pre-Grant Publication 2009 / 0024615 in view of Hu et al., U.S. Pre-Grant Publication 2016/ 0140327.
As per claim 2, Pedro teaches the method of claim 1 as described above.
Pedro does not explicitly teach however, Hu further teaches the method comprising:
based on determining that the first probability exceeds a threshold, the computer identifying a second drug having a same intended result of the first drug (paragraph 76, 
the computer determining a second probability indicating whether the second drug will interact with the first disease (paragraph 76, score where the score is explained in paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro. One of ordinary skill in the art at the time of the invention would have added these features into Pedro with the motivation to predict drug-disease associations (Hu, Abstract).
As per claim 3, Pedro teaches the method of claim 1 as described above.
Pedro does not explicitly teach however, Hu further teaches the method comprising:
utilizing the first probability in a causality assessment (paragraph 40 – utilizes these inputs to generate one or more drug repositioning predictions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro for the reasons as described above.
As per claim 5, Pedro teaches the method of claim 1 as described above.
Pedro does not explicitly teach however, Hu further teaches the method wherein the model is trained based on logistic regression (paragraph 72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro for the reasons as described above.
As per claim 6, Pedro teaches the method of claim 1 as described above.
Pedro does not explicitly teach however, Hu further teaches the method wherein the one or more drug similarity measures include measures selected from the group comprising chemical 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pedro for the reasons as described above.
As per claim 9, Pedro teaches the computer program product of claim 8 as described above.
Pedro in view of Hu further teaches the computer program product as described above in claim 2.
As per claim 10, Pedro teaches the computer program product of claim 8 as described above.
Pedro in view of Hu further teaches the computer program product as described above in claim 3.
As per claim 12, Pedro teaches the computer program product of claim 8 as described above.
Pedro in view of Hu further teaches the computer program product as described above in claim 5.
As per claim 13, Pedro teaches the computer program product of claim 8 as described above.
Pedro in view of Hu further teaches the computer program product as described above in claim 6.
As per claim 16, Pedro teaches the computer system of claim 15 as described above.
Pedro in view of Hu further teaches the computer system as described above in claim 2.
As per claim 18, Pedro teaches the computer system of claim 15 as described above.
Pedro in view of Hu further teaches the computer system as described above in claim 5.
As per claim 19, Pedro teaches the computer system of claim 15 as described above.
Pedro in view of Hu further teaches the computer system as described above in claim 6.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
II. Response to Claim Rejections under 35 U.S.C. § 101
The Applicant states, “Applicants respectfully submit that the human mind is incapable, as a practical matter, of calculating one or more drug-disease feature vectors based on the similarity features listed above of the drugs, diseases, and drug disease interactions.” The Examiner appreciates the Applicant’s opinion.  However, it is an opinion only and one without facts.
The Applicant states, “Here, Applicants respectfully submit that the human mind is incapable, as a practical matter, of building a model that determines a relationship amongst several variables deterministic of a dependent variable.” As above, opinion without fact is not persuasive.
The Applicant states, “Applicants respectfully submit that the human mind is incapable, as a practical matter, of calculating one or more drug-disease feature vectors based on the similarity features listed above of the drugs, diseases, and drug disease interactions.” The Applicant is entitled to his opinion.  The Specification does not limit the feature vectors.
The Applicant states, “Moreover, paragraph [00115] discloses that the invention may perform operational steps in any order and "substantially concurrently." Applicants respectfully 
The Applicant states, “Applicants submit that the claimed invention is integrated into a practical application of the alleged mental process.” However, the practical application is not argued nor claimed.
The Applicant states, “Similar to Finjan and Core Wireless, the presently recited invention relates to a computer implemented workflow for improving the identification of conflicts between drugs and diseases, i.e., "a software-related invention focused on improving computer technology", and therefore a practical application of the abstract idea.”  However, the instant invention is not a technical improvement or technological improvement.  The instant invention is an abstract idea applied to generic technology.
The Applicant states, “The present invention improves upon the field of medical analysis and prescription by improving the manner in which drug-disease conflicts are identified.”  The Examiner disagrees.  No improvement is found and certainly no technical improvement or technological improvement.
The Applicant further states, “As described by paragraph [0019] of the specification, prior methods of identifying drug-disease conflicts were lacking due to several key constraints:”  However, the Specification also states in paragraph 18, “The present invention performs several key functions, including assessing drug-disease interactions using drug-drug similarities, disease-disease similarities, and known drug-disease interactions from expert-curated knowledge bases 
The Applicant states, “Thus, the present invention was conceived to address these delicacies in identifying drug-disease conflicts. In particular (Id., 19, emphasis added)…” What is strange here is that the Applicant then goes on to quote himself and not the Specification. “The application of a vector space of several hundred dimensions in order to simultaneously identify associations between one or more medications and one or more health conditions, Applicants respectfully submit, is an improvement to the current state of the art within the technical field of prescription medicine and medical data analysis in which a human is required to evaluate each of these associations one at a time.”  The Examiner notes that “several hundred” does not appear within the Specification. Regardless, this feature is not claimed.
The Applicant states, “Moreover, dependent claim 2 identifies an alternative drug that is found not to create a conflict between a drug and disease, reciting, inter alia:” Claim 2 determines a probability. A number without actual usage is an abstract idea.
The Applicant states, “Thus, Applicants respectfully submit that the present invention serves to not only effect a prophylaxis of medication side effect conflicts through avoidance of drug-disease conflicts, but further effects a particular treatment of the medications by substituting one or more alterative medications for a same health condition having less identified conflicts.” The Applicant’s opinion of the intended usage is so noted.
The Applicant states, “Applicants contend that the numerous steps provided in significant detail within Applicants' claimed invention illustrate that the additional elements apply and use the judicial exception (i.e., the abstract idea) in a meaningful way beyond generally linking the 
The Applicant states, “Applicants respectfully submit that at least the aforementioned claims provide for significantly more than a mental process, particularly when aspects of the present invention are incapable of being performed in the human mind, as demonstrated above.”  What specifically is claimed to be “significantly more” than an abstract idea is not clear.
IX. Response to Claim Rejections under 35 U.S.C. §103
The Applicant states, “Thus, Applicants respectfully submit that Hu fails to disclose all aspects of amended claim 1.” Please see the updated rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626